

113 S1933 RS: Global Human Rights Accountability Act
U.S. Senate
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 449113th CONGRESS2d SessionS. 1933[Report No. 113–203]IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Mr. Cardin (for himself, Mr. McCain, Mr. Levin, Mr. Wicker, Mr. Durbin, Mr. Blumenthal, Mrs. Shaheen, Mr. Markey, Mr. Rubio, Mr. Kirk, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 26, 2014Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo impose sanctions with respect to foreign persons responsible for gross violations of
			 internationally recognized human rights, and for other purposes.1.Short titleThis Act may be cited as the Global Human Rights Accountability Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign
			 Affairs, the Committee on Homeland Security, and the Committee on  the
			 Judiciary of the House of Representatives; and(B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on  Foreign Relations, the Committee on Homeland Security  and
			 Governmental Affairs, and the Committee on the  Judiciary of the Senate.(2)Financial institutionThe term financial institution has the meaning given that term in section 5312 of  title 31, United States Code.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)PersonThe term person means an individual or entity.(5)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			  or(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States,  including a foreign branch of such an entity.3.Identification of foreign persons responsible for gross violations of  human rights(a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to
			 the  appropriate congressional committees a list of each foreign person
			 that the  President determines, based on credible information—(1)is responsible for extrajudicial killings, torture, or other gross violations of internationally
			 recognized human  rights committed against individuals in any foreign
			 country seeking—(A)to expose illegal activity carried out by government officials;  or(B)to obtain, exercise, defend, or promote internationally recognized human rights and freedoms,  such
			 as the freedoms of religion, expression,  association, and assembly, and
			 the rights to a fair  trial and democratic elections; or(2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described
			 in paragraph (1).(b)UpdatesThe President shall submit to the appropriate congressional committees an update of the list
			 required by subsection (a)  as new information becomes available.(c)Form(1)In generalThe list required by subsection (a) shall be submitted in unclassified form.(2)ExceptionThe name of a foreign person to be included in the list required by subsection (a) may be submitted
			 in a classified  annex only if the President—(A)determines that it is vital for the national security interests of the United States to do so;(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act; and(C)not later than 15 days before submitting the name in a classified annex, provides to the 
			 appropriate congressional committees notice of, and a	justification for,
			 including or continuing to include  each person in the classified annex
			 despite any publicly  available credible information indicating that the 
			 person engaged in an activity described in paragraph (1) or  (2) of
			 subsection (a).(3)Consideration of certain informationIn preparing the list required	by subsection (a), the President shall consider—(A)information  provided by the chairperson and ranking member of each of the  appropriate
			 congressional committees; and(B)credible information obtained  by other countries and nongovernmental organizations that monitor
			 violations of human rights.(4)Public availabilityThe unclassified portion of the list required by  subsection (a) shall be made available to the
			 public and  published in the Federal Register.(d)Removal from listA foreign person may be removed from the list required by subsection (a) if the President
			 determines and reports to  the appropriate congressional committees not
			 later than 15 days before  the removal of the person from the list that—(1)credible information exists that the person did not engage in the activity for which the person was
			 added to the  list;(2)the person has been prosecuted appropriately for the activity in which the person engaged; or(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate
			 consequence for the  activities in which the person engaged, and has
			 credibly  committed to not engage in an activity described in	paragraph
			 (1) or (2) of subsection (a).(e)Requests by Chairperson and Ranking Member of Appropriate Congressional Committees(1)In generalNot later than 120 days after receiving a written request from the chairperson and ranking member
			 of one  of the appropriate congressional committees with respect to 
			 whether a foreign person meets the criteria for being added to the list 
			 required by subsection (a), the President shall submit a  response to that
			 chairperson and ranking member of the committee  with respect to the
			 status of the person.(2)FormThe President may submit a response required by paragraph (1) in classified form if the President
			 determines  that it is necessary for the national security interests of
			 the  United States to do so.(3)Removal(A)In generalIf the President removes from the list required by subsection (a) a foreign person that has been
			 placed on the	list at the request of the chairperson and ranking member
			 of one  of the appropriate congressional committees, the President shall 
			 provide the chairperson and ranking member with any information  that
			 contributed to the removal decision.(B)Form of informationThe President may  submit the information requested by subparagraph (A) in classified form if the
			 President  determines that it	is necessary to the national security 
			 interests of the United States to do so.(f)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a) without regard to the requirements 
			 of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 
			 1202(f)) with respect to confidentiality of records pertaining to the 
			 issuance or refusal of visas or permits to enter the United States.4.Inadmissibility of certain individuals(a)Ineligibility for visasAn individual who is  a foreign person on the list required by section 3(a) is ineligible to
			 receive a visa to enter the United States and ineligible to be admitted to
			 the  United States.(b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and
			 Nationality Act (8  U.S.C. 1201(i)), the visa or other documentation of an
			 individual who would  be ineligible to receive such a visa or
			 documentation under subsection  (a).(c)Waiver for national security interests(1)In generalThe Secretary of State may waive the application of subsection (a) or (b) in the case of an
			 individual  if—(A)the Secretary determines that such a waiver—(i)is necessary to permit the United States  to comply with the Agreement between the United  Nations
			 and the United States of America regarding  the Headquarters of the United
			 Nations, signed  June 26, 1947, and entered into force November 21,  1947,
			 or other applicable international  obligations of the United States; or(ii)is in the national security interests of the United States; and(B)before granting the waiver, the Secretary provides to the appropriate  congressional committees
			 notice of, and a justification  for, the waiver.(2)Timing for notice of certain waiversIn the case of a waiver under subparagraph (A)(ii) of paragraph (1), the Secretary shall submit the
			 notice required by subparagraph (B) of that paragraph not later than 15
			 days before granting the waiver.(d)Regulatory authorityThe Secretary of State shall prescribe such regulations as are necessary to carry out this section.5.Financial measures(a)Freezing of assets(1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act
			 (50  U.S.C. 1701 et seq.) (except that the requirements of section  202 of
			 such Act (50 U.S.C. 1701) shall not apply) to the extent  necessary to
			 freeze and prohibit all transactions in all  property and interests in
			 property of a foreign person on the  list required by section 3(a) of this
			 Act if such property and  interests in property are in the United States,
			 come within the  United States, or are or come within the possession or
			 control  of a United States person.(2)ExceptionParagraph (1) shall not apply to foreign persons included on the classified annex  under section
			 3(c)(2) if the President determines that such an  exception is vital to
			 the national security interests of the  United States.(b)Waiver for national security interestsThe Secretary of the Treasury may waive the application of  subsection (a) if the Secretary—(1)determines that such a waiver is in the  national security interests of the  United States; and(2)not later than 15 days before granting the waiver, provides to the  appropriate congressional
			 committees notice of, and a justification for,  the waiver.(c)Enforcement(1)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this
			 section or  any regulation, license, or order issued to carry out this 
			 section shall be subject to the penalties set forth in  subsections (b)
			 and (c) of section 206 of the International  Emergency Economic Powers Act
			 (50 U.S.C. 1705) to the same  extent as a person that commits an unlawful
			 act described in  subsection (a) of that section.(2)Requirements for financial institutionsNot later than 120 days after the  date of the enactment of this Act, the Secretary of the Treasury
			  shall prescribe regulations requiring each  financial institution that is
			 a United States person and has  within its possession or control assets
			 that are property or  interests in property of a foreign person on the
			 list required by  section 3(a) to certify to the Secretary that, to the
			 best  of the knowledge of the financial institution, the financial 
			 institution has frozen all  assets within the possession or control of the
			 financial  institution that are required to be frozen pursuant to 
			 subsection (a).(d)Regulatory authorityThe Secretary of the Treasury shall issue such regulations, licenses, and orders as are necessary
			 to carry out  this section.6.Report to CongressNot later than one year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall each submit to
			 the appropriate congressional committees a report on—(1)the actions taken to carry out this Act, including—(A)the number of foreign persons added to or removed from the list required by section 3(a) during the
			 year  preceding the report, the dates on which those persons  were added
			 or removed, and the reasons for adding  or removing those persons; and(B)if few or no persons have been added to that list during that year, the reasons for not adding 
			 more persons to the list; and(2)efforts by the executive branch to encourage the governments of other countries to impose sanctions
			 that are  similar to the sanctions imposed under this Act.1.Short titleThis Act may be cited as the Global Magnitsky Human Rights Accountability Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on  Foreign Relations of the Senate; and(B)the Committee on Financial Services and the Committee on Foreign
			 Affairs of the House of Representatives.(2)Foreign personThe term foreign person means a person that is not a United States person.(3)PersonThe term person means an individual or entity.(4)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			  or(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States,  including a foreign branch of such an entity.3.Authorization of imposition of sanctions(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign
			 person the President determines, based on credible evidence—(1)is responsible for extrajudicial killings, torture, or other gross violations of internationally
			 recognized human  rights committed against individuals in any foreign
			 country who seek—(A)to expose illegal activity carried out by government officials;  or(B)to obtain, exercise, defend, or promote internationally recognized human rights and freedoms,  such
			 as the freedoms of religion, expression,  association, and assembly, and
			 the rights to a fair  trial and democratic elections;(2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described
			 in paragraph (1);(3)is a government official, or a senior associate of such an official, that is responsible for, or
			 complicit in,	ordering, controlling, or otherwise directing, acts of
			 significant corruption, including the expropriation of private or public
			 assets for personal gain, corruption related to government contracts or
			 the extraction of natural resources, bribery, or the facilitation or
			 transfer of the proceeds of corruption to foreign jurisdictions; or(4)has materially assisted, sponsored, or provided financial, material, or technological support for,
			 or goods or services in support of, an activity described in paragraph
			 (3).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Inadmissibility to United StatesIn the case of a foreign person who is an individual—(A)ineligibility to receive a visa to enter the United States or to be admitted to
			 the  United States; or(B)if the individual has been issued a visa or other documentation, revocation, in accordance with
			 section 221(i) of the Immigration and
			 Nationality Act (8  U.S.C. 1201(i)), of the visa or other documentation.(2)Blocking of property(A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.), of all transactions in all  property and interests in
			 property of a foreign person if such property and  interests in property
			 are in the United States,
			 come within the  United States, or are or come within the possession or
			 control  of a United States person.(B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701)
			 shall not apply for purposes of this section.(c)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (a), the President shall consider—(1)information provided by the chairperson and ranking member of each of the appropriate congressional
			 committees; and(2)credible information obtained by other countries and nongovernmental organizations that monitor
			 violations of human rights.(d)Requests by chairperson and ranking member of appropriate congressional committeesNot later than 120 days after receiving a written request from the chairperson and ranking member
			 of one of the appropriate congressional committees with respect to whether
			 a foreign person has engaged in an activity described in subsection (a),
			 the
			 President shall—(1)determine if that person has engaged in such an activity; and(2)submit a report to the chairperson and ranking member of that committee with respect to that
			 determination that includes—(A)a statement of whether or not the President imposed or intends to impose sanctions with respect to
			 the person; and(B)if the President imposed or intends to impose sanctions, a description of those sanctions.(e)Waiver for national security interestsThe President may waive the application of sanctions under this section with respect to a person
			 if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)before granting the waiver, submits to the appropriate congressional committees notice of, and a
			 justification for, the waiver.(f)Exception to comply with United Nations Headquarters AgreementSanctions under subsection (b)(1) shall not apply to an individual if admitting the individual into
			 the
			 United States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations of the United States.(g)Enforcement of blocking of propertyA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 subsection (b)(2) or  any regulation, license, or order issued to carry
			 out 
			 subsection (b)(2) shall be subject to the penalties set forth in 
			 subsections (b)
			 and (c) of section 206 of the International  Emergency Economic Powers Act
			 (50 U.S.C. 1705) to the same  extent as a person that commits an unlawful
			 act described in  subsection (a) of that section.(h)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a
			 person if the President determines and reports to the appropriate
			 congressional committees not later than 15 days before the termination of
			 the sanctions that—(1)credible information exists that the person did not engage in the activity for which sanctions were
			 imposed;(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed; or(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate
			 consequence for the activity for which sanctions were imposed, and has
			 credibly committed to not engage in an activity described in subsection
			 (a) in the future.(i)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary
			 to carry out  this section.4.Reports to Congress(a)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to the
			 appropriate congressional committees a report that includes—(1)a list of each foreign person with respect to which the President imposed sanctions pursuant to
			 section 3 during the year preceding the submission of the report;(2)a description of the type of sanctions imposed with respect to each such person;(3)the number of foreign persons with respect to which the President—(A)imposed sanctions under section 3(a) during that year; and(B)terminated sanctions under section 3(h) during that year;(4)the dates on which such sanctions were imposed or terminated, as the case may be;(5)the reasons for imposing or terminating such sanctions; and(6)a description of the efforts of the President to encourage the governments of other countries to
			 impose sanctions
			 that are similar to the sanctions authorized by section 3.(b)Form of report(1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.(2)ExceptionThe name of a foreign person to be included in the list required by subsection (a)(1) may be
			 submitted in the classified annex authorized by paragraph (1) only if the
			 President—(A)determines that it is vital for the national security interests of the United States to do so;(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act; and(C)not later than 15 days before submitting the name in a classified annex, provides to the
			 appropriate congressional committees notice of, and a justification for,
			 including the name in the classified annex despite any publicly available
			 credible information indicating that the person engaged in an activity
			 described in section 3(a).(c)Public availability(1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the
			 public, including through publication in the Federal
			 Register.(2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a)(1) without regard to the
			 requirements of section 222(f) of the Immigration and Nationality Act (8
			 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to
			 the issuance or refusal of visas or permits to enter the United States.June 26, 2014Reported with an amendment